Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains legal 
terms “Comprises” and "said".   Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 31-35 and 37-40 and 45 are objected to because of the following informalities:  
(i) In claim 31, lines 7-8 recites “a least one bit by- - -”. This needs to be changed to - - - at least one bit by - - -
(ii) In claim 32, insert “the” in front of radio network node. 
(iii) In claim 40 line 7, insert “User Equipment” in front of UE.  
 (iv) In claim 40, line 9 recites “a least one bit by- - - ”. This needs to be changed to - - - at least one bit by - - -. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7,8,11-13,15-19,21-25,28-35 and 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)	In claim 1, line 11 recite “said matrix W(r) 2. It is not clear which matrix is being referred to here. 
(ii)	In claim 22, line 3, “the leading beam” lack antecedent basis
 (iii)	In claim 24, line 3, “the first leading beam” lack antecedent basis
(iv)	In claim 30, line 11 recite “said matrix W(r) 2. It is not clear which matrix is being referred to here. 
(v) 	In claim 31, line 8, recites “a UE”. It is not clear if it’s a new UE or the UE referred in line 5.
(vi) In claim 40, line 9, recites “a UE”. It is not clear if it’s a new UE or the UE referred in line 7.
(vii) In claim 45, lines 1-2, recites “a UE”. It is not clear if it’s a new UE or the UE referred in claim 31, line 5.
6.	Claims 7,8, 11-13,15-19,21, 23, 25,28,29,32-35 , 37-39, 41-44 and  46 depend from rejected independent claims 1, 30, 31 and 40 are therefore rejected therewith.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rensburg et al (US 20080298482) discloses User stations .
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 18, 2021